DETAILED CORRESPONDENCE
This Office Action is in response to communications filed 1/6/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application claims foreign priority to KR10-2015-0127712.
The present application is related to provisional application 62/173,591.
Applicant has amended claims 1, 3-5, 7-11, 13, 14, 16-20.
Claims 1, 3-5, 7-11, 13, 14, 16-20 are presented for examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-11, 13, 14,16-20are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 recites generating content associated with an object for advertising the object, the method comprising: generating a plurality of parts of
This judicial exception is not integrated into a practical application.  The claim does not recite any additional elements considered to be significantly more.  In addition, the claims recite steps that may be performed by a human using the mind or pen and paper (automating mental tasks), and the steps merely describe selecting data, determining data, combining data, and creating data (receiving, processing, and storing data; electronic recordkeeping; and receiving or transmitting data over a network).  (See Alice, Benson, Bancorp, Cybersource, Ultramercial, buySAFE, and Cyberfone).  In addition, it has also been held that steps such as arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (See Versata
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements here amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims to not contain any additional elements, beyond what has already been discussed above, that are practically applied or considered to be significantly more.

Claims 1-5 and 7-10 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Alice Corp. establishes that the same analysis should be used for all categories of claims (e.g., product and process claims), whereas prior guidance applied a different analysis to product claims involving abstract ideas (relying on tangibility in MPEP 2106(II)(A)) than to process claims (Bilski guidance).
Claims 11-14 and 16-19 are rejected under 35 U.S.C. 101 for substantially the same reasons as 1-10 above. The apparatus of claim 11 recites “An apparatus for providing advertisement content, the apparatus comprising: a processor configured to select…; and a communication unit comprising communication circuitry configured to transmit the advertisement content to a display device".  It is clear that claim 11 is just the apparatus embodiment of the method of claim 1 and nothing significantly more.  The apparatus at best describes an environment in which to carry out the abstract idea. 
The dependent claims to not contain any additional elements, beyond what has already been discussed above, that are practically applied or considered to be significantly more.
Claims 11-14 and 16-19 are therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.  
Claim 20 is rejected under 35 U.S.C. 101 for substantially the same reasons as 1-10 above. The medium of claim 20 recites “A non-transitory computer-readable storage medium storing a program which, when executed by a computer, causes the apparatus for providing advertisement content to perform the operations…".  It is clear that claim 20 is just the medium embodiment of the method of claim 1 and nothing significantly more.  The medium at best describes an environment in which to carry out the abstract idea. 
The dependent claims to not contain any additional elements, beyond what has already been discussed above, that are practically applied or considered to be significantly more.
Claim 20 is therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.  


Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive. 
With respect to Applicant’s arguments pertaining to the §103 rejections:
Based on Applicant’s currently amended claim language, the previous §103 rejections have been withdrawn.
With respect to the §101 rejections:
Applicant did not provide any Remarks pertaining to the §101 rejections, so there are none to respond to.
The §101 rejections of claims 1, 3-5, 7-11, 13, 14, 16-20 are maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286.  The examiner can normally be reached on Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/RICHARD G REINHARDT/Examiner, Art Unit 3682  

/LUIS A BROWN/Primary Examiner, Art Unit 3682